Citation Nr: 1106069	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  08-09 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1956 to November 
1958; he also served in the Army National Guard for over 20 
years.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
which denied service connection for tinnitus and granted service 
connection for bilateral hearing loss, assigning a noncompensable 
evaluation effective January 31, 2007.  The Veteran disagreed.

In October 2009, the Board granted service connection for 
tinnitus and remanded the issue of increased rating for bilateral 
hearing loss to further develop the medical record.  As such, the 
file was transferred to the Appeals Management Center (AMC) in 
Washington, DC, and the requested development was attempted.  
Pursuant to the Board's remand order, a VA examination was 
conducted in January 2010.  As the requested development has been 
completed, no further action to ensure compliance with the remand 
directives is required.  Stegall v. West, 11 Vet. App. 268 
(1998).  This matter is properly before the Board for 
adjudication.
	
The Veteran appeared and gave testimony before the Board in 
December 2008.  A transcript of the hearing is of record. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDING OF FACT

For the entire appeal period, the competent medical evidence 
shows that the Veteran had Level I hearing loss, bilaterally.




CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing 
loss have not been met. 38 U.S.C.A. §§ 1155, 5103 (West 2002); 38 
C.F.R. §§ 3.321, 3.385, 4.1, 4.2, 4.10, 4.85, 4.86, Diagnostic 
Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate a claim for benefits and that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence, unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

In a pre-rating VCAA letter dated in February 2007, VA notified 
the Veteran of the information and evidence needed to 
substantiate and complete his claim for service connection for 
bilateral hearing loss, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The claim was granted in May 2007.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that once service connection is 
granted, the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  See 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
Accordingly, the Board finds that VA met its duty to notify the 
Veteran of his rights and responsibilities under the VCAA.  The 
requirements of the VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The October 2009 notice included the provisions 
for the effective date of the claim and for the degree of 
disability assignable.  Consequently, the Board finds that VA met 
its obligation to notify the Veteran and no further notice is 
needed.

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence, affording him 
adequate VA examinations in January 2007 and January 2010, and by 
affording him the opportunity to give testimony before the Board 
in December 2008.  The record includes VA and private treatment 
records and the service medical records.  The Board notes that 
per the October 2009 Board Remand directive, the RO sent the 
Veteran a letter requesting any additional medical records which 
are relevant to the issue on appeal.  No additional evidence was 
received, and the Veteran did not provide a response to the 
request.  As such, the Board assumes that the Veteran has no 
further evidence to submit.  Therefore, it appears that all known 
and available records relevant to the issue here on appeal have 
been obtained and are associated with the Veteran's claims file, 
and the Veteran does not appear to contend otherwise.  Thus, the 
Board finds that VA has done everything reasonably possible to 
notify and to assist the Veteran and that no further action is 
necessary to meet the requirements of the VCAA.  As such, the 
Board will now turn to the merits of the Veteran's claim.

Increased Rating for Bilateral Hearing Loss
Applicable Rules & Regulations

Disability evaluations are determined by the application of the 
schedule of ratings which is based on average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  Where entitlement to 
compensation has been established and a higher initial disability 
rating is at issue, the level of disability at the time 
entitlement arose is of primary concern.  Consideration must also 
be given to a longitudinal picture of the veteran's disability to 
determine if the assignment of separate ratings for separate 
periods of time, a practice known as "staged" ratings, is 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Diagnostic Code 6100 sets out the criteria for evaluating hearing 
impairment using puretone threshold averages and speech 
discrimination scores.  Numeric designations are assigned based 
upon a mechanical use of tables found in 38 C.F.R. § 4.85; there 
is no room for subjective interpretation.  Scores are simply 
matched against Table VI to find the numeric designation, then 
the designations are matched with Table VII to find the 
percentage evaluation to be assigned for the hearing impairment.  

To evaluate the degree of disability from defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI for 
profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIa, whichever results in the higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a).

Analysis 

The Veteran disagrees with his noncompensable rating for 
bilateral hearing loss.  He asserted that he played trumpet for 
26 years in the military which caused him to have hearing loss.

A private audiological evaluation dated in February 2001 
indicates that the Veteran reported a history of occupational and 
other noise exposure.  The physician noted that the Veteran had 
normal hearing sensitivity through 2000 Hz and a mild to moderate 
high frequency sensorineural hearing loss above 2000 Hz with good 
word recognition.  Although the February 2001 evaluation 
indicates that the Veteran experiences hearing loss, it is noted 
that the evidence is in a format that is incompatible for VA 
rating purposes.  Specifically, the report includes audiometric 
findings of puretone hearing threshold levels that are shown in 
graphic form instead of numeric form.  The Board is precluded 
from applying these graphic results to the criteria of 38 C.F.R. 
§ 3.385 in order to determine the severity of any hearing loss 
disability.  See Kelly v. Brown, 7 Vet. App. 471 (1995).

In January 2007, the Veteran underwent a VA audiological 
examination.  Audiological testing showed puretone thresholds, in 
decibels, as follows: 

HERTZ
500
1000
2000
3000
4000
RIGHT
5
15
20
35
70
LEFT
5
15
20
55
75

Pure tone threshold averages (from 1000 to 4000 Hz) were 35 dB in 
the right ear and 41 in the left ear.  The Veteran had word 
recognition of 96 percent in the right ear and 92 percent in the 
left ear using the Maryland CNC test.  The audiological findings 
from the Veteran's January 2007 audiological evaluation translate 
into Level I hearing loss, bilaterally.  See 38 C.F.R. § 4.85.  
Numeric designations I and I correspond to a noncompensable 
rating under Diagnostic Code 6100.  See 38 C.F.R. §§  4.85, 
Diagnostic Code 6100. 

At his December 2008 hearing, the Veteran testified that he 
served in the military band for over twenty years, playing three 
to four times a month, and that his hearing loss began in 1978.  
He stated that he also served in artillery where he was exposed 
to noise trauma.  The Veteran testified that his last VA hearing 
examination was in June 2008 and that his hearing had worsened 
since then.  He also submitted private treatment records dated in 
August 2007 and June 2008 from the Worth Hearing Center.

The August 2007 private treatment record shows that the Veteran 
underwent an audiological evaluation, where the Veteran reported 
a history of occupational noise exposure from military service, 
which included demolition of bridges while on active duty and 
playing the trumpet in the 44th Army National Guard Band for 26 
years.  The physician reported that testing revealed that the 
Veteran had bilateral mild sloping to severe sensorineural 
hearing loss, with excellent speech recognition scores in the 
right ear and good speech recognition scores in the left year.  

The June 2008 private treatment record shows that the Veteran was 
treated for an infected right eardrum and complained of a blocked 
sensation, intermittent pain and a hissing noise in his right ear 
for three months.  The physician noted that the Veteran had long 
standing sensorineural hearing loss.  The report shows that the 
audiologic test results indicated a mild to severe mixed loss in 
the right ear and a mild to severe sensorineural loss in the left 
ear.  The physician noted that the word recognition scores were 
good for the right ear and excellent for the left ear.  

The August 2007 and June 2008 private treatment records suggest 
that the Veteran experiences bilateral hearing loss.  However, 
the records are presented in graphic form.  As explained above, 
the Board is precluded from applying these graphic results to the 
criteria of 38 C.F.R. § 3.385.  See Kelly, 7 Vet. App. 471.

Because the Veteran testified that his hearing had worsened since 
the January 2007 hearing examination, the Veteran was afforded 
another VA hearing examination in January 2010.  Audiological 
testing showed puretone thresholds, in decibels, as follows: 

HERTZ
500
1000
2000
3000
4000
RIGHT
10
15
25
40
70
LEFT
10
15
25
55
75

Pure tone threshold averages (from 1000 to 4000 Hz) were 37.5 
decibels (dB) in the right ear and 42.5 dB in the left ear.  The 
Veteran had word recognition of 94 percent in the right ear and 
92 percent in the left ear using the Maryland CNC test.  The 
audiological findings from the Veteran's January 2010 
audiological evaluation translate into Level I hearing, 
bilaterally.  See 38 C.F.R. § 4.85.  Numeric designations I and I 
correspond to a noncompensable disability rating under Diagnostic 
Code 6100.  See 38 C.F.R. §§  4.85, 4.86, Diagnostic Code 6100. 

In addition to dictating objective test results, a VA audiologist 
must fully describe the functional effects caused by a hearing 
disability in his or her final report.  Martinak v. Nicholson, 21 
Vet. App. 447 (2007).  In this case, the VA examiner in January 
2007 noted that the Veteran reported the most difficulty hearing 
in a quiet situation due to tinnitus and in background noise due 
to hearing loss.  The January 2010 VA examiner noted functional 
effects of hearing loss may include trouble working well in noisy 
environments or in environments requiring the use of non face to 
face communications equipment (speakers, intercoms etc).  The 
Board finds that functional impairment has been appropriately 
considered.  


The Board acknowledges the Veteran's contentions regarding the 
severity of his hearing loss.  Because a layperson is competent 
to establish the presence of observable symptomatology, the Board 
finds the Veteran competent to state that his hearing has 
worsened since his June 2008 VA examination.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

The Board has carefully reviewed and considered all evidence of 
record.  The competent medical evidence of records shows that the 
Veteran had a change in his hearing from January 2007 to January 
2010.  However, all audiological findings in that time period 
translate into Level I hearing loss, bilaterally.  Thus, the 
Board concludes that for the entire rating period, a 
noncompensable rating is warranted for bilateral hearing loss.

Extraschedular Consideration

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, in 
exceptional circumstances, where the schedular evaluations are 
found to be inadequate, the veteran may be awarded a rating 
higher than that encompassed by the schedular criteria.  
According to the regulation, an extraschedular disability rating 
is warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."

The Court clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is warranted.  
See Thun v. Peake, 22 Vet. App. 111 (2008).  First, it must be 
determined whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, VA must 
determine whether the Veteran's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.

Here, the Board finds that the disability picture presented by 
the Veteran's service-connected bilateral hearing loss is 
appropriately contemplated by the noncompensable schedular rating 
criteria under Diagnostic Code 6100.  The evaluation currently 
assigned adequately reflects the clinically established 
impairment experienced by the Veteran.  For this reason, the 
Board finds that the schedular rating criteria is adequate to 
rate the Veteran's disability, and referral for consideration of 
an extraschedular evaluation is not warranted.  


ORDER

A compensable rating for bilateral hearing loss is denied.




____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


